                                                                          Case 4:19-cv-05713-YGR Document 59 Filed 02/11/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                     UNITED STATES DISTRICT COURT
                                                                  4                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      RYAN PHAN,                                         Case No.: 4:19-cv-05713-YGR
                                                                  6

                                                                  7                Plaintiff,                            JUDGMENT PURSUANT TO F.R.C.P. 68(A)
                                                                  8          vs.                                         Re: Dkt. No. 58
                                                                  9
                                                                      COSTCO WHOLESALE WAREHOUSE,
                                                                 10
                                                                                    Defendant.
                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                 13           The Court is in receipt of defendant’s Rule 68(a) Offer of Judgment which has been accepted

                                                                 14   by plaintiff. (Dkt. 58.) Accordingly, JUDGMENT IS HEREBY ENTERED thereon on the terms set forth

                                                                 15   therein. Except as otherwise set forth in paragraph 2 of the Offer, each party is to bear its own costs

                                                                 16   of the action.

                                                                 17           The Clerk of the Court shall enter this judgment and close this matter.

                                                                 18           IT IS SO ORDERED.

                                                                 19   Dated: February 11, 2021
                                                                 20
                                                                                                                          ____________________________________
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                 21                                                           UNITED STATES DISTRICT JUDGE

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
